Citation Nr: 1732540	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a bladder disorder, to include secondary to lumbar degenerative disc disease, spondylosis or bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1989 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The case was remanded in May 2014 and November 2016 for further development.

The Veteran testified at a hearing in June 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's bladder disorder is not related to service or any incident of service, and is not secondary to any service-connected disability.


CONCLUSION OF LAW

A bladder disorder was not incurred or aggravated inservice, and it is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board further finds that the development directives of the prior remands have been fulfilled.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.   

The Veteran claims entitlement to service connection for a bladder disorder, to include secondary to lumbar degenerative disc disease, spondylosis or bilateral lower extremity radiculopathy.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A lay person is competent to report on the onset and reoccurrence of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran submits that his bladder disorder is caused by his lumbar degenerative disc disease, spondylosis or bilateral lower extremity radiculopathy service-connected disabilities.

A review of the service medical records reveals no complaints, findings or diagnoses pertaining to a bladder disorder, or any disorder manifested by urinary incontinence.  The appellant reported complaints of back pain in June 1989, but he specifically denied any change in urinary frequency.  The appellant was treated for possible dysuria in January 1991. 

In November and October 2009, the Veteran reported experiencing eight episodes of urinary incontinence which he believed where related to his back disability.  He was diagnosed with functional urinary incontinence in October 2009.

In June 2012, the Veteran testified at a videoconference hearing that he experienced incontinence that only occurs during incapacitating episodes caused by his back disability.  The Veteran stated that his prescribed medication caused him to urinate frequently, but explained that he does not have problems with urinary retention.  The Veteran also testified that he did not have prostate, urological, kidney problems, and that his prostate-specific antigen levels were within normal range.

In September 2014, Dr. B.M., a private physician submitted a letter stating that the Veteran has been in his care since July 2009, with recurrent symptoms of functionary urinary incontinence.

A medical opinion was secured from a VA physician in July 2015.  The examiner noted the Veteran's complaints of urinary incontinence dating to 2008.  The Veteran explained that he experienced a loss of bladder control at the times when he experienced severe back pain.  Since then he reportedly experienced intermittent urinary incontinence predominantly related to severe back pain episodes.  The Veteran recounted that around May 2015, he experienced four episodes of incontinence in one week, but had no further episodes of incontinence to the date of his examination.  The Veteran also reported experiencing an episode of bedwetting.  He did not report history of urinary infection or urinary tract trauma.  The examiner noted that no urological problems have been identified to be responsible for the appellant's intermittent urinary incontinence.  The examiner also documented the Veteran's complaints of voiding during the day time every two hours, because he felt like he had to urinate while having radiating pain around the belt area.  The Veteran reported the need to void 6 times per night.  He also reported using absorbent material at night time.  He did not report experiencing obstruction of urination.  

The examiner did not find signs or symptoms attributable to a bladder fistula, urethral fistula, bladder injury, surgery, renal dysfunction or a neurogenic or severely dysfunctional bladder.  The VA examiner also referenced the Veteran's November 2009 evaluation, where no evidence of urinary obstruction was found.  Ultimately, the examiner diagnosed the Veteran with intermittent urinary incontinence, but opined that the condition was less likely than not related to the Veteran's degenerative spinal disease. 

The Veteran was afforded another VA examination in March 2017 by a VA neurologist.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  The neurologist found that the Veteran did not have a central nervous system disorder.  He determined that the Veteran's bladder emptied at a normal rate.  The examiner considered the Veteran's description of having incontinence with flares of back pain, and his claimed lack of bladder sensation when incidents occurred.  The neurologist found, however, that incontinence would be constant with the absence of bladder sensation, if caused by his lumbar degenerative disc disease, spondylosis or bilateral lower extremity radiculopathy.  The neurologist also opined that the episodic nature of the Veteran's complaints were not consistent with abnormalities of bladder innervation.

The examiner opined that the Veteran's uncontrollable urination was less likely than not (less than 50% probability) incurred in or caused by his service-connected lumbar degenerative disc disease, spondylosis or the claimed bilateral lower extremity radiculopathy.  

While the Veteran may sincerely believe that his bladder disorder is related to his service connected disabilities, his testimony as to the etiology of the disorder is not competent evidence in light of his lack of medical training in the fields of neurology or urology.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; however, the diagnosis of bladder disorder and its etiology involve complex medical questions which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.

The Veteran's service treatment records do not show complaints or treatment of a bladder disorder.  The Veteran does not assert, and the evidence of record does not suggest, that he had continuous bladder symptoms since his separation from service.  In any event, continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A bladder disorder is not a chronic disorder in 38 C.F.R. § 3.309 (a), so considerations of chronicity do not apply.

The Board has reviewed all of the evidence of record, and finds that the most competent and probative evidence preponderates against finding that the Veteran's bladder disorder was incurred in or related to service.  The evidence therefore preponderates against entitlement to service connection for a bladder disorder, to include secondary to lumbar degenerative disc disease, spondylosis or bilateral lower extremity radiculopathy.  As the preponderance of the probative and competent evidence weighs against the claim, the claim must be denied.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a bladder disorder, to include secondary to lumbar degenerative disc disease, spondylosis or bilateral lower extremity radiculopathy is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


